DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/22/2022 has been entered. Claims 21 and 29 have been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 21-36 are still pending in this application, with claims 21 and 29 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 22, 2022 has been entered.

Claim Objections
Claims 21 and 29 are objected to because of the following informalities:
In claim 21, line 14, “a frame” should read “a response frame”
In claim 29, line 10, “a frame” should read “a response frame”
Appropriate correction is required.

Response to Arguments
Applicant's arguments with respect to objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
Applicant’s arguments with respect to rejection of Claims 21-36 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Double Patenting
Claims 21-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-36 of copending Application No. 16/928838 (hereinafter “Ahn”) in view of Li et al. (EP 3393145 A1, hereinafter “Li”) and further in view of Tohzaka et al. (US 2014/0241270, hereinafter “Tohzaka”).
	
Instant Application 16/928754
Application No.                 16/928838
Claim 21, A wireless communication terminal communicating wirelessly, the terminal comprising: a transceiver configured to receive and transmit a wireless signal; and a processor, wherein the processor is configured to: receive, through the transceiver, a first trigger frame from a base wireless communication terminal, wherein the first trigger frame triggers a transmissions of the wireless communication terminal, 




transmit, through the transceiver, a first response frame in response to the first trigger frame to the base wireless communication terminal, and 



stop enhanced distributed channel access function (EDCAF) of access category (AC) which corresponds to a traffic corresponding to the first response frame when the wireless communication terminal receives an ACK for the first response frame, wherein the EDCAF is a function for determining a time at which a frame in a queue is transmitted in a contention procedure and is defined per access category.
Claim 21, A wireless communication terminal communicating wirelessly, the terminal comprising:
a transceiver configured to receive and transmit a wireless signal; and
a processor, wherein the processor is configured to:
receive, through the transceiver, a first trigger frame from a base wireless communication terminal,
wherein the first trigger frame triggers a transmissions of the wireless communication terminal and indicates a resource unit which is allocated to the wireless communication terminal,
transmit, through the transceiver, a first response frame in
response to the first trigger frame to the base wireless communication terminal using the resource unit indicated in the first trigger frame, and 
stop enhanced distributed channel access function (EDCAF)corresponding to the first response frame when the wireless communication terminal receives an ACK
for the first response frame, wherein the EDCAF is a function for determining a time at which a frame in a
queue is transmitted and is defined per access category.


Claim 22, The wireless communication terminal of claim 21, wherein the processor is configured to: receive, through the transceiver, a second trigger frame from the base wireless communication terminal, wherein the second trigger frame triggers a transmissions of the wireless communication terminal, 



transmit, through the transceiver, a second response frame in response to the second trigger frame to the base wireless communication terminal, and 


restart the EDCAF corresponding to the second response frame when the wireless communication terminal receives an ACK for the second response frame.
Claim 22, The wireless communication terminal of claim 21, wherein the processor is configured to: receive, through the transceiver, a second trigger frame from the base wireless communication terminal, wherein the second trigger frame triggers a transmissions of the wireless communication terminal and indicates a resource unit which is allocated to the wireless communication terminal, 
transmit, through the transceiver, a second response frame in response to the second trigger frame to the base wireless communication terminal using the resource unit indicated in the second trigger frame, and restart the EDCAF corresponding to the second response frame when the wireless communication terminal receives an ACK for the second response frame.
Claim 23, The wireless communication terminal of claim 21, wherein the processor is configured to restart the EDCAF corresponding to the first response frame when a predetermined time elapses from time at which the wireless communication terminal receives the ACK for the first response frame.
Claim 23, The wireless communication terminal of claim 21, wherein the processor is configured to restart the EDCAF corresponding to the first response frame when a predetermined time elapses from time at which the wireless communication terminal receives the ACK for the first response frame.
Claim 24, The wireless communication terminal of claim 23, wherein the processor is configured to restart every EDCAF.
Claim 24, The wireless communication terminal of claim 23, wherein the processor is configured to restart every EDCAF.
Claim 25, The wireless communication terminal of claim 21, wherein the first response frame includes a buffer status report (BSR).
Claim 25, The wireless communication terminal of claim 21, wherein the first response frame includes a buffer status report (BSR).
Claim 26, The wireless communication terminal of claim 25, wherein the processor is configured to stop EDCAF which corresponds to traffic reported by the BSR.
Claim 26, The wireless communication terminal of claim 25, wherein the processor is configured to stop EDCAF which corresponds to traffic reported by the BSR.
Claim 27, The wireless communication terminal of claim 25, wherein the first trigger frame triggers random access, wherein the processor is configured to transmit, through the transceiver, the first response frame using random access.
Claim 27, The wireless communication terminal of claim 25, wherein the first trigger frame triggers random access, wherein the processor is configured to transmit, through the transceiver, the first response frame using random access.
Claim 28, The wireless communication terminal of claim 25, wherein the processor is configured to transmit, through the transceiver, the BSR through an HE-A control field of a MAC header or a QoS NULL MPDU.
Claim 28, The wireless communication terminal of claim 25, wherein the processor is configured to transmit, through the transceiver, the BSR through an HE-A control field of a MAC header or a QoS NULL MPDU.

Claim 29, An operation method of wireless communication terminal communicating wirelessly, the method comprising: receiving a first trigger frame from a base wireless communication terminal, wherein the first trigger frame triggers a transmissions of the wireless communication terminal; 



transmitting a first response frame in response to the first trigger frame to the base wireless communication terminal; and 
stopping enhanced distributed channel access function (EDCAF) of access category (AC) which corresponds to a traffic corresponding to the first response frame when the wireless communication terminal receives an ACK for the first response frame, wherein the EDCAF is a function for determining a time at which a frame in a queue is transmitted in a contention procedure and is defined per access category.
Claim 29, An operation method of wireless communication terminal communicating wirelessly, the method comprising: receiving a first trigger frame from a base wireless communication terminal, wherein the first trigger frame triggers a transmissions of the wireless communication terminal and indicates a resource unit which is allocated to the wireless communication terminal; 
transmitting a first response frame in response to the first trigger frame to the base wireless communication terminal; and 
stopping enhanced distributed channel access function (EDCAF) corresponding to the first response frame when the wireless communication terminal receives an ACK for the first response frame, wherein the EDCAF is a function for determining a time at which a frame in a queue is transmitted and is defined per access category.

Claim 30, The operation method of claim 29, the method further comprises receiving a second trigger frame from the base wireless communication terminal, wherein the second trigger frame triggers a transmissions of the wireless communication terminal; 



transmitting a second response frame in response to the second trigger frame to the base wireless communication terminal; and restarting EDCAF corresponding to the first response frame when the wireless communication terminal receives an ACK for the second response frame.
Claim 30, The operation method of claim 29, the method further comprises receiving a second trigger frame from the base wireless communication terminal, wherein the second trigger frame triggers a transmissions of the wireless communication terminal and indicates a resource unit which is allocated to the wireless communication terminal; transmitting a second response frame in response to the second trigger frame to the base wireless communication terminal; and restarting EDCAF corresponding to the first response frame when the wireless communication terminal receives an ACK for the second response frame.
Claim 31, The operation method of claim 29, the method further comprises restarting the EDCAF corresponding to the second response frame when a predetermined time elapses from time at which the wireless communication terminal receives the ACK for the first response frame.
Claim 31, The operation method of claim 29, the method further comprises restarting the EDCAF corresponding to the second response frame when a predetermined time elapses from time at which the wireless communication terminal receives the ACK for the first response frame.
Claim 32, The operation method of claim 31, wherein the restarting EDCAF comprises restarting every EDCAF.
Claim 32, The operation method of claim 31, wherein the restarting EDCAF comprises restarting every EDCAF.
Claim 33, The operation method of claim 29, wherein the first response frame includes a buffer status report (BSR).
Claim 33, The operation method of claim 29, wherein the first response frame includes a buffer status report (BSR).
Claim 34, The operation method of claim 33, wherein the stopping EDCAF comprises stopping EDCAF which corresponds to traffic reported by the BSR.
Claim 34, The operation method of claim 33, wherein the stopping EDCAF comprises stopping EDCAF which corresponds to traffic reported by the BSR.
Claim 35, The operation method of claim 33, wherein the first trigger frame triggers random access, wherein transmitting the first response frame in response to the first trigger frame comprises transmitting the first response frame comprises transmitting the first response frame using random access.
Claim 35, The operation method of claim 33, wherein the first trigger frame triggers random access, wherein transmitting the first response frame in response to the first trigger frame comprises transmitting the first response frame comprises transmitting the first response frame using random access.
Claim 36, The operation method of claim 33, wherein transmitting the first response frame comprises transmitting the BSR through an HE-A control field of a MAC header or a QoS NULL MPDU.
Claim 36, The operation method of claim 33, wherein transmitting the first response frame comprises transmitting the BSR through an HE-A control field of a MAC header or a QoS NULL MPDU.


Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-36 of co-pending application by Ahn contains every element of claims 21-36 of the instant application except for the bolded limitations as seen in the above table. However, Li and Tohzaka discloses the above bolded limitations. Li teaches stopping/forbidding of CSMA/CA (i.e. EDCAF) after receiving an acknowledgement frame from the AP (Li Para[0056]) and EDCA is applicable to access categories (Li Para[0004]). Tohzaka teaches EDCA using AIFS and contention window for determining transmission time for an access category (Tohzaka Para[0048,0050]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 24 and 32, the limitation “restart every EDCAF” is unclear and incomplete as to what other EDCAFs are being used. The recited limitation is not providing any further information about involvement of other EDCAF and how they are involved. The limitation is a generic statement and not further narrowing the claim it depends on.

Allowable Subject Matter
Claims 23-24 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, the claimed limitations of “ restarting the EDCAF when a predetermined time is elapsed after receiving ACK from the base station caused the stopping of the same EDCAF previously and restarting every EDCAF”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21,26-27,29 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2018/0213516 Al, hereinafter referred to as “Kim”) in view of LI et al. (EP 3393145 A1, hereinafter referred to as “Li”) and further in view of TOHZAKA et al. (US 2014/0241270 A1, hereinafter referred to as “Tohzaka”).

Regarding claims 21 and 29, Kim discloses a wireless communication terminal communicating wirelessly (Kim Fig.1 Ref:S105 The STA (i.e. terminal) in the wireless network), the terminal comprising: a transceiver  configured to receive and transmit a wireless signal (Kim Fig.23 Ref:53 The RF unit (i.e. transceiver)); and a processor (Kim Fig.23 Ref:51 The processor), wherein the processor is configured to: receive, through the transceiver, a first trigger frame (Kim Fig.18 Ref:1810 Para[0149] The trigger (i.e. first trigger frame) sent from the AP) from a base wireless communication terminal (Kim Fig.18 Para[0149] The AP (i.e. base wireless communication terminal)), wherein the first trigger frame triggers a transmissions of the wireless communication terminal (Kim Fig.18 Ref:1820 Para[0149-150] The STA (i.e. terminal) sends association request (i.e. transmission) after receiving the trigger frame), transmit, through the transceiver, a first response frame (Kim Fig.18 Ref:1820 Para[0149-150] The association request (i.e. response frame)) in response to the first trigger frame to the base wireless communication terminal (Kim Fig.18 Ref:1820 Para[0149-150] The STA (i.e. terminal) sends association request (i.e. response frame) after receiving the trigger frame from the AP). 
As for the limitation, stop enhanced distributed channel access function (EDCAF) when the wireless communication terminal receives an ACK for the first response frame, Kim, although not explicit, discloses a transmit opportunity for STAs is stopped upon receiving an ACK for the response frame (Kim Para[0135]).
However, Li from the same field of invention discloses stop enhanced distributed channel access function (EDCAF) of access category (AC) (Li Para[0055-56] The CSMA (i.e. EDCAF) is forbidden/suppressed (i.e. stopped) after receiving acknowledgement. The EDCA uses contention access process similar to CSMA using backoff parameters, see Para[0005-6]) which corresponds to a traffic corresponding to the first response frame when the wireless communication terminal receives an ACK for the first response frame (Li Para[0055-56] The STA sends a first frame (i.e. traffic) and receives an acknowledgement frame from the AP which causes the STA to stop CSMA).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim to have the feature of “stop enhanced distributed channel access function (EDCAF) of access category (AC) which corresponds to a traffic corresponding to the first response frame when the wireless communication terminal receives an ACK for the first response frame” as taught by Li. The suggestion/motivation would have been to increase a probability of AP successfully obtains a channel (Li Para[0012]).
Kim in view of Li does not explicitly disclose wherein the EDCAF is a function for determining a time at which a frame in a queue is transmitted in a contention procedure and is defined per access category.


However, Tohzaka from the same field of invention discloses wherein the EDCAF is a function for determining a time at which a frame in a queue is transmitted (Tohzaka Para[0047-48] The EDCA scheme classifies (i.e. access category) a packet as one of the four types of access categories and stores in an appropriate queue. A packet in a queue with higher priority is transmitted earlier (i.e. transmit time) using AIFS and backoff time) in a contention procedure and is defined per access category (Tohzaka Para[0048-50] The contention window and backoff timer are used for accessing the network using CSMA scheme (i.e. contention procedure)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Li to have the feature of “wherein the EDCAF is a function for determining a time at which a frame in a queue is transmitted in a contention procedure and is defined per access category” as taught by Tohzaka. The suggestion/motivation would have been to avoid packet collisions inside a cell (Tohzaka Para[0004]).

Regarding claims 26 and 34, Kim in view of Li and Tohzaka discloses the method and the terminal as explained above for Claim 21. Li further discloses wherein the processor is configured to stop EDCAF which corresponds to traffic reported by the BSR (Li Para[0056] The BSR is sent by the STA using CSMA (i.e. EDCAF) and stopping CSAM when an acknowledgement is receive from the AP).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Tohzaka to have the feature of “wherein the processor is configured to stop EDCAF which corresponds to traffic reported by the BSR” as taught by Li. The suggestion/motivation would have been to increase a probability of AP successfully obtains a channel (Li Para[0012]).
Regarding claims 27 and 35, Kim in view of Li and Tohzaka discloses the method and the terminal as explained above for Claim 21. Kim further discloses wherein the first trigger frame triggers random access, wherein the processor is configured to transmit, through the transceiver, the first response frame using random access (Kim Fig.18 Para[0150] The AP transmits a probe response frame to the STA using MU-OFDMA scheme, triggers random access through the trigger frame, wherein information in the trigger frame used in the multi user (MU) link set up process, the STA transmits the first response frame using random access).



Claims 22,25,28,30,33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Li, Tohzaka further in view of LEE et al. (US 2016/0345362 A1, hereinafter referred to as “Lee”).

Regarding claims 22 and 30, Kim in view of Li and Tohzaka discloses the method and the terminal as explained above for Claim 21. Kim further discloses wherein the processor is configured to: receive, through the transceiver, a second trigger frame from the base wireless communication terminal, wherein the second trigger frame triggers a transmissions of the wireless communication terminal, transmit, through the transceiver, a second response frame in response to the second trigger frame to the base wireless communication terminal (Kim Fig.17,18 Para[0149,0164] The processor receives a trigger frame from the base wireless communication terminal. The processor also receives a trigger frame 1810 (second DL trigger frame for association with AID that include the allocated resource information) to the STA). Kim in view of Li and Tohzaka does not explicitly disclose restart the EDCAF corresponding to the second response frame when the wireless communication terminal receives an ACK for the second response frame.
However, Lee from the same field of invention discloses restart the EDCAF corresponding to the second response frame when the wireless communication terminal receives an ACK for the second response frame (Lee Para[0079-80] The EDCF restarts upon receiving the ACK frame 508 duration expires).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Li and Tohzaka to have the feature of “restart the EDCAF corresponding to the second response frame when the wireless communication terminal receives an ACK for the second response frame” as taught by Lee. The suggestion/motivation would have been to utilize the complete UL UM transmission process in the TXOP duration, so that participating stations may be allowed to transmit packets best on resources allocated by the AP (Lee Para[0026]).

Regarding claims 25 and 33, Kim in view of Li and Tohzaka discloses the method and the terminal as explained above for Claim 21. Kim in view of Li and Tohzaka does not explicitly disclose wherein the first response frame includes a buffer status report (BSR).
However, Lee further discloses wherein the first response frame includes a buffer status report (BSR) (Lee Para[0099] The trigger frame in an EDCA (EDCAF) queue generated by the AP containing information indicative of the buffer status report (BSR) frame controlling the enhanced distributed channel access function).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Li and Tohzaka to have the feature of “wherein the first response frame includes a buffer status report (BSR)” as taught by Lee. The suggestion/motivation would have been to utilize the complete UL UM transmission process in the TXOP duration, so that participating stations may be allowed to transmit packets best on resources allocated by the AP (Lee Para[0026]).

Regarding claims 28 and 36, Kim in view of Li and Tohzaka discloses the method and the terminal as explained above for Claim 21. Kim in view of Li and Tohzaka does not explicitly disclose wherein the processor is configured to transmit, through the transceiver, the BSR through an HE-A control field of a MAC header or a QoS NULL MPDU.
However, Lee further discloses wherein the processor is configured to transmit, through the transceiver, the BSR through an HE-A control field of a MAC header or a QoS NULL MPDU (Lee Fig.6 Para[0028,0082] Transmitting the buffer status report through the HE-DATA field (payload field or PSDU or MAC protocol data unit, MPDU)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Li and Tohzaka to have the feature of “wherein the processor is configured to transmit, through the transceiver, the BSR through an HE-A control field of a MAC header or a QoS NULL MPDU” as taught by Lee. The suggestion/motivation would have been to utilize the complete UL UM transmission process in the TXOP duration, so that participating stations may be allowed to transmit packets best on resources allocated by the AP (Lee Para[0026]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415